Citation Nr: 0702071	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-06 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance benefits under Chapter 30 
Title 38, United States Code (the Montgomery GI Bill).


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 23, 2000 to 
April 18, 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri 
Regional Office (RO), which determined that the appellant was 
not eligible for VA educational assistance benefits under 
Chapter 30 Title 38, United States Code.


FINDING OF FACT

The veteran's only period of service, from May 23, 2000 to 
April 18, 2003, resulted in his discharge under honorable 
conditions (general discharge), and he was not place on the 
retired list, transferred to the Fleet Reserve, placed on the 
temporary disability retired list, or released for further 
service in a reserve component of the Armed Forces.


CONCLUSION OF LAW

The veteran's claim of basic service eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, lacks legal merit and entitlement under 
the law.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2005); 38 
C.F.R. § 21.7042(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The veteran seeks payment of VA educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30, 
Title 38, United States Code.  The veteran has been deemed 
ineligible for VA educational assistance benefits under the 
MGIB based upon the fact that he was given a general 
discharge from service instead of the honorable discharge 
that would qualify him for such benefits.  The RO also found 
that the veteran did not complete an honorable period of 
service.   

On the VA Form 9, submitted by the veteran in March 2005, he 
argues that he did complete an honorable period of service 
and notes that upon his discharge he sold back 26.5 days of 
leave to the Navy and with this period of time added, he met 
the period of service.  The veteran stated with respect to 
his general discharge, he was discharged for a drinking 
problem, that Navy personnel were aware that he had a 
drinking problem before entry into service, and that he had 
to have a waiver due to his drinking.  

The veteran's DD Form 214, Report of Separation from Active 
Duty, indicates that he entered active duty on May 23, 2000 
and was separated from service on April 18, 2003, a period 
just shy of 3 years.  His DD Form 214 further shows that his 
character of service was general (under honorable 
conditions).  

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, serve at least three years of continuous active duty 
in the Forces, and must be discharged with an "honorable" 
discharge.  38 U.S.C.A. § 3011(a) (3) (West 2002 & Supp. 
2005); 38 C.F.R. § 21.7042 (a) (4) (2006).  A "less than 
honorable" character of discharge (e.g., "under honorable 
conditions," "general," "bad conduct," or 
"undesirable") is not qualifying for Chapter 30.  See VA 
Adjudication Procedure Manual M22-4, Part V, 1.17(e).

The Board observes that the character of the veteran's 
discharge as less than honorable from his only period of 
active service does not satisfy the basic eligibility 
requirement for Chapter 30 benefits.  38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7042 (a).  The appellant was not discharged 
with an "honorable" discharge.  Based on this service, the 
appellant did not meet the basic eligibility requirements for 
Chapter 30 benefits. 38 C.F.R. § 21.7042 (a).

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
appellant's service is described as "honorable", and that 
the veteran was placed on the retired list, transferred to 
the Fleet Reserve or Fleet Marine Corps Reserve, placed on 
the temporary disability retired list, or released in a 
reserve component of the Armed Services.  38 U.S.C.A. § 3011 
(a)(3)(C),(D); 38 C.F.R. § 21.7042 (a)(4)(iii),(iv).  
Although the veteran's discharge was described as "under 
honorable conditions," the evidence does not show that he 
was placed on the retired list, transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  Accordingly, the appellant 
has not met the alternative to meeting the character of 
discharge requirement.

The Board has carefully considered the contentions advanced 
by the veteran in this case.  The legal criteria governing 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code are, however, quite 
specific.

The Board has carefully considered the veteran's arguments.  
Unfortunately, the Board is not free to deviate from the law 
as passed by Congress.  There is simply no legal basis to 
find the appellant eligible for educational assistance 
benefits under the MGIB, Chapter 30, Title 38, United States 
Code.

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. See Sabonis, 6 Vet. App. 
at 430.




ORDER

Basic eligibility for VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


